DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, lines 4 and 5, there should be a space between the number and units (e.g.. “22 mm” and “15 g”).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the last word “Urethane” should not be capitalized.  Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “solid material and a binding material” used in a separate layer from the core of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as unpatentable over Bennett (US Pat. No. 6,110,058) in view of Sajima et al. (herein “Sajima”; US Pub. No. 2004/0204267 A1). 
Regarding claim 1 (and method claim 16), Bennett discloses a golf training ball (sole figure), comprising: a spherical core formed of a first material (sole figure; noting a metal core); and an outer durable coating of a second material surrounding the spherical core (sole figure, outer cover and col. 4, line 11, noting a thermoplastic ionomer resin).  It is noted that Bennett does not specifically disclose wherein an outer diameter of the ball is in a range of 22mm to 41mm, and a weight of the ball is in a range of 15g and 44g.  However, Bennett discloses a ball that would inherently have some outer diameter and weight (sole figure).  In addition, Sajima discloses a similar golf ball with an outer diameter of the ball is in a range of 22 mm to 41 mm (par. [0025]; noting 40 to 45 mm makes obvious the claimed range), and a weight of the ball is in a range of 15 g and 44 g (par. [0025]; noting 40 to 50 g makes obvious the claimed range).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bennett to make the ball have an outer diameter of the ball is in a range of 22 mm to 41 mm, and a weight of the ball is in a range of 15 g and 44 g as taught by Sajima because doing so would be a simple substitution of one element (using a ball size of 40 mm, and a ball weight of 40 g) for another (a ball with some inherent size and weight) to obtain predictable results (using a ball size of 40 mm, and a ball weight of 40 g; the values known in the art to work for golf balls).
Regarding claim 10, the combined Bennett and Sajima disclose that the second material comprising a coloring agent (Sajima: pars. [0043]-[0044]).
Regarding claim 12, the combined Bennett and Sajima disclose at least one separate layer between the spherical core and the outer durable coating (Bennett: sole figure, noting the inner cover layer).
Regarding claim 15, the combined Bennett and Sajima disclose that an outer surface of the outer durable coating being a substantially smooth surface (Bennett: col. 3, lines 57-59).

Claims 2-5, 7, 8, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as unpatentable over Bennett (US Pat. No. 6,110,058) in view of Sajima et al. (herein “Sajima”; US Pub. No. 2004/0204267 A1) and in further view of Nesbitt (US Pat. No. 6,431,999 B1). 
Regarding claim 2 (and method claim 17), it is noted that the combined Bennett and Sajima do not specifically disclose that the first material comprising a mixture of a solid material and a binding material used to bind the mixture. However, Bennett discloses using a first material in the form of metal at the core center (sole figure).  In addition, Nesbitt discloses a similar golf ball wherein the first material comprises a mixture of a solid material and a binding material used to bind the mixture at the core center (col. 15, lines 60-65).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Bennett and Sajima to make the first material comprising a mixture of a solid material and a binding material used to bind the mixture as taught by Nesbitt because doing so would be a simple substitution of one element (a metal powder combined with a binder at the core center) for another (a metal used at the core center) to obtain predictable results (the continued ability to use metal at the core center, the metal in the form of metal powder combined with a binder).
Regarding claim 3 (and method clam 18), the combined Bennett, Sajima, and Nesbitt disclose that the solid material comprising a dense powder (Nesbitt: col. 14, lines 9-19 and col. 23, lines 49-58).
Regarding claim 4 (and method claim 19), the combined Bennett, Sajima, and Nesbitt disclose that the dense powder comprising at least one of a stainless steel powder, a mesh stainless steel powder, another metal material, and one or more stone derivatives (Nesbitt: col. 23, lines 49-58; noting “stainless steel powder”).
Regarding claim 5 (and method claim 20), the combined Bennett, Sajima, and Nesbitt disclose that the binding material comprising at least one of a urethane, a polyurethane, an adhesive and another composite or matrix material (Nesbitt: col. 15, lines 60-65; disclosing a “thermoset or thermoplastic material” as the binder, and col. 16, line 61 to col. 17, line 9; listing both thermoset polyurethane and thermoplastic polyurethane).
Regarding claim 7, it is noted that the combined Bennett, Sajima, and Nesbitt do disclose that components of the mixture being in a range of 87% or less stainless steel and 13% or less urethane.  However, Nesbitt makes obvious the use of polyurethane (aka urethane) as a binder (col. 15, lines 60-65), a metal powder of stainless steel (col. 23, lines 49-58); and the ability to combine the stainless steel powder and polyurethane in prescribed ratios (col. 24, lines 40-44).  In addition, regarding using a range of 87% or less for steel, and 13% or less for polyurethane, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see also applicant’s spec, [par. [0038], giving no criticality to this range).  In addition, to support the Examiner’s assertion that percentage of both materials in the core center is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Nesbitt which states that the percentage of the ingredients is a result-effective variable used to optimize core MOI (col. 23, lines 1-6 and col. 9, lines 24-31), and core weight and density/specific gravity (col. 24, lines 45-59 and col. 10, lines 40-64).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact percentage of powdered stainless steel to polyurethane binder could be found through routine experimentation in order to optimize the center core MOI, density, and overall weight.
Regarding claim 8, it is noted that the combined Bennett, Sajima, and Nesbitt do not specifically disclose that components of the mixture being in a range of 83% or less polyurethane and 17% or less stainless steel. However, Nesbitt makes obvious the use of polyurethane (aka urethane) as a binder (col. 15, lines 60-65), a metal powder of stainless steel (col. 23, lines 49-58); and the ability to combine the stainless steel powder and polyurethane in ratios (col. 24, lines 40-44).  In addition, regarding using a range of 83% or less for polyurethane, and 17% or less for stainless steel, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see also applicant’s spec, [par. [0038], giving no criticality to this range).  In addition, to support the Examiner’s assertion that percentage of both materials in the core center is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Nesbitt which states that the percentage of the ingredients is a result-effective variable used to optimize core MOI (col. 23, lines 1-6 and col. 9, lines 24-31), and core weight and density/specific gravity (col. 24, lines 45-59 and col. 10, lines 40-64).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact percentages of powdered stainless steel to polyurethane binder could be found through routine experimentation in order to optimize the center core MOI, density, and overall weight.
Regarding claim 13, it is noted that the combined Bennett and Sajima do not specifically disclose that the first material comprising a mixture of a solid material and a binding material used to bind the mixture, and the at least one separate layer being formed of a polyurethane. However, Bennett discloses using a first material in the form of metal at the core center (sole figure) and an outer cover made of a thermoplastic resin (col. 4, line 11; noting ionomer resin).  In addition, Nesbitt discloses a similar golf ball wherein the first material comprises a mixture of a solid material and a binding material used to bind the mixture (col. 15, lines 60-65), and the at least one separate layer being formed of a polyurethane (col. 24, lines 39-45; noting a polyurethane outer cover).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Bennett and Sajima to make the first material comprising a mixture of a solid material and a binding material used to bind the mixture, and the at least one separate layer being formed of a polyurethane as taught by Nesbitt because doing so would be a simple substitution of one element (a metal powder combined with a binder at the ball center, and a polyurethane outer cover) for another (a metal used at the ball center, and a ionomer resin outer cover) to obtain predictable results (the continued ability to use metal at the ball center, the metal in the form of metal powder combined with a binder and the continued ability to use a known material for the cover layer, the cover layer being a polyurethane).
Regarding claim 14, it is noted that the combined Bennett and Sajima do not specifically disclose that the first material comprising a polyurethane, and the at least one separate layer being formed of a mixture of a solid material and a binding material used to bind the mixture (emphasis added). However, Bennett discloses using a first material in the form of metal at the core center and an additional layer between the center and the cover (sole figure).  In addition, Nesbitt discloses a similar golf ball wherein the first material comprises a mixture of a polyurethane and a solid material (col. 15, lines 60-65 and col. 16, line 61 to col. 17, line 9; noting “comprising” is open ended), and the at least one separate layer being formed of a mixture of a solid material and a binding material used to bind the mixture (col. 26, lines 4-6; noting the “outer core layer may be of similar matrix material as the spherical center”; i.e. the inner and outer core may be a matrix of polyurethane binder and stainless steel powder).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Bennett and Sajima to make the first material comprising a polyurethane, and the at least one separate layer being formed of a mixture of a solid material and a binding material used to bind the mixture as taught by Nesbitt because doing so would be use of a known technique (using a polyurethane and metal matrix in the center core and outer core) to improve a similar product (a golf ball having a center and an additional layer between the center and the cover) in the same way (using a polyurethane and metal matrix in the center core and outer core to obtain a desired weighting and MOI in a finished golf ball).


Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Bennett (US Pat. NO. 6,110,058) in view of Sajima et al. (herein “Sajima”; US Pub. No. 2004/0204267 A1) in view of Nesbitt (US Pat. No. 6,431,999 B1) and in further view of Rajagopalan et al. herein “Rajagopalan”; US Pub. No. 2004/0225100 A1). 
Regarding claim 6, the combined Bennett, Sajima, and Nesbitt disclose that the mixture comprising 320 mesh stainless steel powder (Nesbitt: col. 23, lines 12-22; noting “less than about 325” makes obvious the claimed value) and urethane (Nesbitt: col. 16, line 61 to col. 17, line 9; noting polyurethane).  In is noted that the combined Bennett, Sajima, and Nesbitt do not specifically disclose that the urethane has a Shore D of 60.  However, Nesbitt discloses a polyurethane that would inherently have some Shore D (col. 16, line 61 to col. 17, line 9).  In addition, Rajagopalan discloses the use of polyurethanes in golf balls, the polyurethanes having a Shore D hardness of 30 to 70 Shore D (par. [0014]; making obvious applicant’s claimed value).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Bennett, Sajima, and Nesbitt to make the polyurethane have a Shore D of 60 as taught by Rajagopalan because doing so would be a simple substitution of one element (a polyurethane having hardness of 30 to 70 Shore D) for another (a polyurethane binder using the core, the polyurethane having some inherent hardness) to obtain predictable results (the continued ability to use a polyurethane binder in the core, the polyurethane having hardness of 30 to 70 Shore D).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as unpatentable over Bennett (US Pat. NO. 6,110,058) in view of Sajima et al. (herein “Sajima”; US Pub. No. 2004/0204267 A1) and in further view of Tutmark et al. (herein “Tutmark”: US Pub. No. 2014/0256468 A1). 
Regarding claim 9, it is noted that the combined Bennett and Sajima do not specifically disclose that the second material comprising at least one of a clear polyurethane and plastic. However, Bennett discloses an outer cover made of a thermoplastic resin (col. 4, line 11; noting ionomer resin).  In addition, Tutmark discloses a similar golf ball with a cover wherein the cover can be made from a clear polyurethane (pars. [0053] and [0056]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Bennett and Sajima to make the second material comprising at least one of a clear polyurethane and plastic as taught by Tutmark because doing so would be a simple substitution of one element (a clear polyurethane cover) for another (an ionomer resin cover) to obtain predictable results (the continued ability to use a known cover material in the form of polyurethane, the polyurethane being clear).
Regarding claim 11, it is noted that the combined Bennett and Sajima do not specifically disclose that the coloring agent comprising at least one of a polyurethane paint and a urethane dye.  However, Sajima discloses the ability to color the cover (pars. [0043]-[0044]).  In addition, Tutmark discloses a similar golf ball wherein the coloring agent can be a urethane dye (pars. [0053] and [0055]; noting it is a dye that colors polyurethane and thus a “urethane dye”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Bennett and Sajima to make the coloring agent comprising at least one of a polyurethane paint and a urethane dye as taught by Tutmark because doing so would be a simple substitution of one element (a color agent in the form of a dye to color a polyurethane cover) for another (a color agent used to color the cover) to obtain predictable results (the continued ability to use a coloring agent in the cover, the coloring agent being a dye and the cover being a polyurethane).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
5/17/22